Proceeding under article 78 of the CPLR to review respondent’s determinations dated February 21, 1974, (1) revoking petitioner’s retail grocery beer license and imposing a $500 claim on petitioner’s bond; (2) canceling petitioner’s liquor license and imposing a $1,000 claim on petitioner’s bond; (3) disapproving petitioner’s renewal applications; and (4) recalling the renewal licenses. Determinations modified, on the law, by reducing the punishment from cancellation to suspension from February 28, 1974 (the effective date of the revocation and cancellation) to June 30, 1974 and the matter of the disapproval of the renewal applications and the recalling of the *842- renewal licenses is remitted to the State Liquor Authority for reconsideration. As no modified, determinations confirmed, without costs. Under the circumstances of this case, the penalties were unduly harsh and an abuse of discretion to the extent indicated herein. Hopkins, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.